KOREA EQUITY FUND, INC. Two World Financial Center, Building B New York, New York 10281 NOTICE OF 2 August 21, 2008 To the Shareholders of Korea Equity Fund, Inc.: Notice is hereby given that the 2008 Annual Meeting of Shareholders (the “Meeting”) of Korea Equity Fund, Inc., a Maryland corporation (the “Fund”), will be held at the offices of Nomura Securities International, Inc., Two World Financial Center, Building B, New York, New York, on Thursday, August21, 2008, at 10:30 A.M. to consider and vote on the following matters: (1) The election of two Directors to serve as Class II Directors, each to serve for a term to expire in 2011 and until their successors are duly elected and qualify; and (2) The transaction of such other business as may properly come before the Meeting or any adjournment or postponement thereof. The Board of Directors has fixed the close of business on June30, 2008 as the Record Date for the determination of shareholders entitled to notice of and to vote at the Meeting or any adjournment or postponement thereof. You are cordially invited to attend the Meeting. Shareholders who do not expect to attend the Meeting in person are requested to complete, date and sign the enclosed form of proxy and return it promptly in the envelope provided for that purpose. The enclosed proxy is being solicited on behalf of the Board of Directors of the Fund. By Order of the Board of Directors NEIL A. DANIELE Secretary New York, New York Dated: July15, 2008 The enclosed proxy card may be executed by holders of record as of the Record Date.
